Citation Nr: 0520468	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the index finger, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from July 1970 to September 
1967 and from October 1967 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for an 
increased rating for his service-connected residuals of a 
laceration of the left index finder. 

The case was previously before the Board in May 2003 and 
November 2003, at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran's left index finger laceration is manifested by 
limited range of motion and weakness, as well as a well-
healed scar.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left index finger laceration have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5153, 
5225 (as in effect prior to, and from August 26, 2002), 7804 
(as in effect prior to, and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to the issue of entitlement to an increased 
rating for a left index finger disability, the Board notes 
that a VA letters issued in January 2003 and February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for an increased rating was filed and 
initially denied prior to RO issuance of  VCAA notification.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2003 and 
February 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records as well as reports of VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for an increased rating 
for a left index finger disability.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

In reports of medical history completed in July 1960 and 
October 1967, and on VA examination in May 1974, the veteran 
reported he was right-handed.

The veteran underwent a VA compensation and pension 
examination for his index finger in September 2001.  The 
veteran, who reported that he was ambidextrous, stated that 
he experienced flare-ups of his left hand pain, which on a 0 
to 10 scale, he rated a 7.  He denied any numbness, tingling, 
or swelling and indicated that cold weather caused the pain 
to increase.  The veteran also indicated that he had problems 
with flexion of the index finder.  On physical examination, 
the examiner reported that the motions of his second and 
third fingers were limited.  The examiner indicated that the 
veteran's index and middle fingers did not have any strength 
or dexterity and had very limited movement, with flexion of 
the index finger to only five degrees.  Although, the veteran 
could write with both hands, it was greater to the right hand 
than to the left.  He was also able to do grasping, pushing, 
pulling, and twisting of the hand.  The examiner reported 
that the veteran's strength was 4/5 bilaterally.  The range 
of motion to his hand for palmar flexion was 70 degrees, 
extension was 70 degrees, bilaterally, and his radial and 
ulnar deviation was 30 degrees, bilaterally.  His MP flexion 
was limited to the fourth and fifth fingers at 90 degrees.  
His finger flexion of the MP joint was limited to 80 degrees 
of the thumb.  Flexion of the fingers was 90 degrees, with 
the exception of his left index and middle finger.  A scar 
was noted on the palm up into the index finger.  His strength 
and motion was limited by fatigue and weakness, as well as 
cold.  He had negative tinels and phalens bilaterally.  An x-
ray of the veteran's left index finger revealed that there 
was no fracture.  The examiner diagnosed the veteran with 
limited motion of the index finger.  The examiner further 
indicated that the veteran's status did not limit activities, 
but that it did limit strength and range of motion, which was 
aggravated by fatigue and weakness.

The veteran underwent another VA compensation and pension 
examination for his left index finger in August 2004.  The 
veteran stated that he experienced constant pain in his left 
hand and arm, which had worsened since his strokes in 1999 
and 2000.  He also reported that he was left-handed before 
his strokes, but now he used both hands equally.  On physical 
examination, no anatomical defects were noted on the left 
hand or fingers.  The veteran's left index finger showed a 
well-healed surgical scar on the palmar surface.  The 
proximal phalange was normal in appearance except for a 
surgical scar, on the palmar surface.  On the veteran's left 
hand, grasp strength was 4/5, dexterity was 4/5, and 
expression was 4/5.  The veteran stated that the usual range 
of motion of the left index finger was not additionally 
limited by pain, fatigue, weakness, lack of coordination, or 
lack of endurance following repetitive use.  He also 
indicated that, during flare-ups, range of motion of the 
index finger was not additionally limited.  The reported 
ranges of motion for the veteran's index finger metacarpal 
phalangeal joint were as follows:





Normal
Active
Passive
Against 
Resistance
Hyperextens
ion
30
0
30
0
Flexion
90
30
90
70
PIP Flexion
100
0
100
0 UU
DIP Flexion
80
0
0
0
Opposition 
with Thumb
0
75 mm
0
75 mm

The veteran was diagnosed with residuals of avulsion 
laceration, volar, lunar aspect of the left index finger, 
with artery, nerve, flexor tendor and PIP involvement, status 
post attempted flexor tendon graft with failure of graft to 
restore movement.  In terms of the DeLuca criteria, the 
examiner stated that the veteran's usual range of motion of 
the left index finger, including during flare ups, was not 
additionally limited by pain, instability, stiffness, lack of 
coordination, or lack or endurance/ easy fatigue.  Also, the 
veteran's usual range of motion of the left index finger was 
limited by weakness 100 percent.  The examiner further 
reported that the veteran's disability had a mild effect on 
activities of daily living such as chores, shopping, 
grooming, exercise, feeding, recreation and traveling. 

The veteran also underwent a VA scars compensation and 
pension examination in August 2004.  The examiner reported 
that the veteran had a painful, "Z" shaped, surgical scar, 
with 2 cm x 0.2 cm legs for a total length of 8.5 cm, that 
was located on the palmar surface of the left hand and the 
index finger tip to the proximal MCP joint.  She further 
indicated that the scar was not tender or inflamed and did 
not have any induration, inflexibility, elevation, 
ulceration, underlying tissue loss, keloid formation, 
depression, or adherence to underlying tissue.  The examiner 
also stated that the scar did not result in limitation of 
motion or loss of motion.
 
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2004).

The Board notes that 38 C.F.R. 4.71a, Diagnostic Codes 5216-
5230 underwent revision effective August 26, 2002.  38 C.F.R. 
§ 4.118, governing disabilities of the skin, also underwent 
revision effective August 30, 2002. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

Favorable ankylosis of the index finger, ring finger and 
little finger warrants a 20 percent rating for the minor 
hand, and a 30 percent rating for the major hand. 38 C.F.R. § 
4.71a, Diagnostic Code 5222 (as in effect prior to August 26, 
2002).

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm. Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b) Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

Favorable or unfavorable ankylosis of the index finger of the 
major or minor hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (as in effect prior to, and 
from, August 26, 2002).

The revised criteria for evaluating finger injuries, which 
became effective as of August 26, 2002, are as follows:

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor hand - 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  A noncompensable 
rating is warranted- for the major or minor hand - with a gap 
of less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2004).

Under Diagnostic Code 5153, amputation of the index finger 
through the middle phalanx or at the distal joint warrants a 
10 percent rating for the major or minor hand; amputation of 
the index finger without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, warrants 
a 20 percent rating for the major or minor hand; and 
amputation of the index finger with metacarpal resection 
(more than one-half the bone lost) warrants a 30 percent 
rating for the major hand and 20 percent rating for the minor 
hand. 38 C.F.R. § 4.71a.

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (as in effect prior to August 30, 
2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and which are unstable, or painful 
on examination, are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and 7804 (as in effect from 
August 30, 2002).  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (as in effect from August 30, 
2002).

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

Analysis

At the outset, the Board notes that the veteran was granted a 
10 percent evaluation for his left index finger disability 
from September 5, 1973.  He filed his claim for an increased 
rating for his left index finger disability on November 17, 
2000.  

With resolution of doubt in the veteran's favor, the veteran 
will be rated as ambidextrous.  As it is the veteran's left 
hand that contains the injured finger, the Board, pursuant to 
38 C.F.R. § 4.69, concludes that the left hand will be 
considered the dominant hand for rating purposes.

An increased rating is not available under Diagnostic Code 
5225, on the basis of ankylosis of the index finger, under 
either the old or new rating criteria, because 10 percent is 
the maximum rating provided under this code.  As stated 
above, the record establishes that the veteran is currently 
in receipt of such rating.  Further, there were no findings 
on VA examination in September 2001 or August 2004 of 
extremely unfavorable ankylosis, so as to warrant a rating as 
amputation under Diagnostic Code 5153.  Therefore, the Board 
finds that there is no basis for assignment of a disability 
rating in excess of 10 percent for residuals of a left index 
finger laceration under Diagnostic Code 5225 or Diagnostic 
Code 5153 (as in effect both prior to and from August 26, 
2002).

The Note under the revised Diagnostic Code 5225 requires VA 
to consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  However, the medical evidence 
or record does not support a finding that other digits or the 
entire hand are affected by the index finger disability.  It 
is significant to point out that on examination in August 
2004, the veteran's grasp strength, dexterity, and expression 
on the left hand were rated a 4/5, respectively.  Also, the 
examiner reported that the veteran's disability only had a 
mild effect on activities of daily living such as grooming, 
feeding, or dressing.

The veteran's disability could also be rated under Diagnostic 
Code 5229 (limitation of motion of the index finder, but the 
maximum rating allowed is 10 percent, which, as noted above, 
the veteran has already been assigned.  VA regulations 
concerning functional loss are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  VAOPGCPREC 36-97 (holding that consideration must 
be given to the extent of disability under 38 C.F.R. §§ 4.40 
and 4.45 "when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not available under 38 C.F.R. § § 4.40, 4.45 or the 
holding in Deluca.

An increased rating is also not available from August 26, 
2002 under Diagnostic Code 5153 for amputation of index 
finger under either the old or revised versions.  The 
findings on examination in September 2001 or August 2004 do 
no demonstrate that the veteran's index finger has been 
amputated or that the finger is so painful or non functional 
as to be equated with amputation.

The veteran is also not entitled to a higher or separate 
rating under for scars associated with his left index finger 
laceration.  38 C.F.R. § 4.118, Diagnostic Codes 7800 -7805.  
In this regard, on examination in August 2004, the examiners 
noted a well-healed, 2 cm x 9 cm scar on the palmar surface 
of the left index finger that did not have any adherence to 
underlying tissue, underlying tissue loss, ulceration, keloid 
formation, edema, elevation, induration, or inflexibility.  
It was also reported that the veteran's scar did not result 
in limitation of motion or loss of function.  Thus, as the 
scar was noted to be well-healed, of a small size, and 
without resulting limitation of motion, such would not result 
in assignment of a higher rating pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2004).  As 
such, the Board finds that the veteran is not entitled to a 
higher or separate evaluation under the diagnostic codes 
pertaining to scars and that any functional impairment from 
scarring is already contemplated in the veteran's 10 percent 
evaluation under Diagnostic Code 5225.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent, both prior to and since 
August 26, 2002, for the veteran's residuals of a laceration 
to the left index finger.  Accordingly, the claim must be 
denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).




ORDER

Entitlement to an increased rating for service-connected 
residuals of a laceration of the left index finger, currently 
evaluated as 10 percent disabling, is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


